DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment, filed on 08/11/2021.  
Claims 1, 5, 9, 21, 23, 27 and 28 have been amended.  Claims 3-4, 6, 10-20, 24 and 30 have been canceled.  Claims 1-2, 5, 7-9, 21-23, 25-29 and 31 are presented for examination, with claims 1, 21 and 28 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 21-23, 25-26, 28-29 and 31 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Lu et al., US 2019/0272344 (hereinafter “Lu”), and further in view of Chidambaran et al. US 2005/0055446 (hereinafter “Chidambaran”) .

storage device(s) 1408, [0092] and Fig. 10) storing computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
generating a first index structure with a first plurality of posting lists that comprise object vectors representing a plurality of objects, the first index structure comprising a first set of properties associated with a first computational load (e.g. For each data object in the plurality of data objects, the processing system is caused to (i) generate a compact feature vector for the data object, the compact feature vector including a sequence of hash values that represent the data object, (ii) generate a plurality of shuffled sequences for the data object, each shuffled sequence being generated by applying a respective one of the shuffling permutations to the sequence of hash values of the compact feature vector for the data object, and (iii) index the data object in each index table based on the shuffled sequence generated using the shuffling permutation associated with the index table.  The index tables are stored/generated by the system as an index structure for the data objects, Lu: [0013], [0020] and [0042]);
generating a second index structure with a second plurality of posting lists that comprise the object vectors representing the plurality of objects, the second index structure comprising a second set of properties that is different from the first set of properties and that is associated with a second computational load that is greater than the first computational load, wherein the first set of properties and the second set of properties each comprise a permutation prefix length and a vector quantization scheme (e.g. For each data object in the plurality of data objects, the processing system is caused to (i) generate a compact feature vector for the data object, the compact feature vector including a sequence vector for the data object, and (iii) index the data object in each index table based on the shuffled sequence generated using the shuffling permutation associated with the index table.  The index tables are stored/generated by the system as an index structure for the data objects, Lu: [0013], [0020] and [0042]); 
utilizing of the first index structure to retrieve the posting list for the search query (e.g.  A query object is received. The compact query vector Qk is then processed in combination with the index structure for search process, Lu: [0084]-[0087]).
Lu does not directly or explicitly disclose:
selecting the first index structure over the second index structure to retrieve a posting list based on determining that a computation workload capacity corresponding to a processing power for the first computational load for executing a search query is below a threshold level, the posting list selected being within the first plurality of posting list.
Chidambaran teaches:
selecting the first index structure over the second index structure to retrieve a posting list based on determining that a computation workload capacity corresponding to a processing power for the first computational load for executing a search query is below a threshold level, the posting list selected being within the first plurality of posting list (e.g. an instance from among the database instances hosting the candidate service that has a node CPU utilization less than a threshold is selected [as a computation ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify System and method of generating an index structure as disclosed by Lu to include work load management as taught by Chidambaran to provide goals for performance and resource availability.

Regarding claim 2, Lu further discloses, wherein the first set of properties comprises a first prefix length and the second set of properties comprises a second prefix length, wherein the first prefix length is longer than the second prefix length (e.g. FIG. 9 illustrates variable length scaling for different d-nodes in an LSH index table).

Regarding claim 5, Lu further discloses, wherein the first index structure comprises at least one posting list mapping objects to a permutation prefix and one reference within a set of references (e.g. generate a shuffled query sequence for each index table by applying the shuffling permutation associated with the index table to sequence of hash values that represent the query object; and search each index table using the shuffled query sequence generated for the index table to identify candidate data objects that are similar to the query object, Lu: [0024]-[0025] ).

Regarding claim 7, Lu further discloses, wherein the first set of properties further comprises a first vector quantization scheme under which each object vector comprises a first number of blocks, and for each index table, when a number of k-nodes associated with a slot of the root d-node exceeds a threshold, a next level d-node is added in the index table and associated with the slot of the root d-node, and each k-node associated with the slot of the root d-node is then associated with a slot of the next level d-node based on a second subsequence of the shuffled sequence for the k-node's corresponding data object generated using the shuffling permutation that the index table corresponds to, Lu: [0018]).

Regarding claim 8, Lu further discloses, wherein the first set of properties comprises a first product quantization scheme and the second set of properties comprises a second product quantization scheme (e.g.  in index generation method, A number of different feature vector formats are known for representing different classes of data objects, ).

Claims 21-23 and 25-26 recite a system has similar subject matter as of claims 1-2 and 5-8.  Therefore, claims 21-23 and 25-26 have been rejected by the same reasons as discussed in claims 1-2 and 5-8.

Claims 28-29 and 31 recite a computerized method has similar subject matter as of claims 1-2 and 8.  Therefore, claims 28-31 have been rejected by the same reasons as discussed in claims 1-2 and 8.


Claims 9 and 27 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Lu, in view of Chidambaran, and further and further in view of Whang et al. US 6,349,308 (hereinafter “Whang”).
Lu in view of Chidambaran does not directly or explicitly disclose claim 9:

Regarding claim 9, Whang teaches, wherein the first index structure and the second index structure each comprise an inverted index (Whang: inverted index in Fig. 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify System and method of generating an index structure as disclosed by Lu in view of Chidambaran to include Inverted index storage structure using subindexes and large 

Claim 27 recites a system has similar subject matter as of claim 9.  Therefore, claim 27 has been rejected by the same reasons as discussed in claim 9.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot.  New ground of rejection has been provided in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153